Citation Nr: 0941009	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-30 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right shoulder 
arthritis. 

2.  Entitlement to service connection for right elbow 
epicondylitis.

3.  Entitlement to service connection for left elbow 
epicondylitis.

4.  Entitlement to service connection for obstructive sleep 
apnea.

5.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a left thumb 
disorder and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been presented to 
reopen a claim of service connection for left shoulder 
arthritis and, if so, whether service connection is 
warranted.  





REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 
1979 and from October 1980 to January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2006 
and November 2008 and issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington and 
Louisville, Kentucky, respectively.  

In the March 2006 rating decision, the RO determined that 
service connection was not warranted for right shoulder 
arthritis, right elbow epicondylitis, obstructive sleep 
apnea, left elbow epicondylitis, left shoulder arthritis, 
right wrist carpal tunnel syndrome, and left wrist carpal 
tunnel syndrome.  The RO also determined that new and 
material evidence has not been presented sufficient to reopen 
the previously denied claims of service connection for a left 
thumb disorder, a cervical spine disorder, and a gastric 
disorder to include gastroesophageal reflux disease and a 
stomach ulcer.  In April 2006, the Veteran filed a Notice of 
Disagreement (NOD) with respect to all of the above claims 
denied in the March 2006 rating decision except for his 
claimed left shoulder disability.  A Statement of the Case 
(SOC) was issued in August 2007.  In the September 2007 VA 
Form 9, the Veteran indicated that he only wanted to appeal 
the denials of his claims involving a gastrointestinal 
disorder, a left thumb disorder, epicondylitis of the left 
and right elbows, and osteoarthritis of the right shoulder.  

The Board notes that service connection for GERD was 
established in an August 2007 rating decision, with a 
disability rating of 10 percent effective October 19, 2005.  
Thus, that particular service connection issue has been fully 
resolved in the Veteran's favor and is not subject to 
appellate review.  The Veteran filed an NOD with respect to 
the initial rating assigned for his claimed GERD and, in a 
January 2009 rating decision, the RO increased his disability 
rating to 60 percent effective October 19, 2005.  In the 
rating decision, the RO explained that the maximum evaluation 
available under Diagnostic Codes 7913 and 7346 is 60 percent, 
and considered the increase a full grant of the benefit 
sought on appeal.  Notably, neither the Veteran nor his 
representative has expressed any disagreement or 
dissatisfaction with the RO's decision.  Therefore, as the 
Veteran has been granted the maximum schedular benefit 
allowable for his claimed GERD, there is no indication that 
any further action is needed with respect to that claim.  

In addition, as explained above, the Veteran is not shown to 
have perfected an appeal with respect to his claims involving 
a cervical spine disorder or carpal tunnel syndrome of the 
wrists.  Therefore, those issues are not on appeal at this 
time.    

Furthermore, the Board notes that the Veteran included 
argument in support of his claim for left shoulder arthritis 
along with several other claims in a statement that 
accompanied his September 2007 VA Form 9.  The RO 
subsequently advised the Veteran in an October 2008 letter 
that he had previously been denied service connection for 
left shoulder arthritis in the March 2006 rating decision, 
the appeal period had expired, and the decision was final.  
He was told that he would need to submit new and material 
evidence in order for VA to reopen the claim.  (The Veteran 
acknowledged in a November 2008 statement that he had 
mistakenly failed to list his claimed left shoulder 
disability in his April 2006 NOD.].  The RO issued a rating 
decision in November 2008 that determined that new and 
material evidence had not been presented sufficient to reopen 
the Veteran's left shoulder claim.  The Veteran filed an NOD 
in November 2008, and an SOC was issued in May 2009.  He 
subsequently filed a VA Form 9 in May 2009.  

Moreover, in August 2009, the Veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge, in 
Louisville.  The transcript of the hearing is associated with 
the claims file and has been reviewed.  

The Board notes that the Veteran submitted correspondence in 
August 2009 regarding his dental claim.  However, a review of 
the record reveals that this issue has neither been 
procedurally prepared nor certified for appellate review.  
Thus, the Board refers this matter to the RO for appropriate 
action.  

The issues of (1) entitlement to service connection for right 
shoulder arthritis; (2) service connection for right elbow 
epicondylitis; (3) service connection for left elbow 
epicondylitis; (4) service connection for obstructive sleep 
apnea; and (5) service connection for left shoulder arthritis 
(reopened claim) are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notice when further action is required.


FINDINGS OF FACT

1.  In an unappealed December 1997 rating decision, the RO 
denied the Veteran's claim of service connection for left 
thumb dislocation.  The RO explained that, although the 
evidence showed treatment for left thumb dislocation and 
collateral ligament strain in service, no permanent residual 
or chronic disability disability was shown by service 
treatment records (STRs) or demonstrated by evidence 
following service.  

2.  The December 1997 rating decision is final.      

3.  Evidence received subsequent to the December 1997 rating 
decision is either duplicative of evidence previously of 
record or does not relate to an unestablished fact necessary 
to substantiate the claim.

4.  In an unappealed March 2006 rating decision, the RO 
denied the Veteran's claim of service connection for left 
shoulder arthritis, on the basis that STRs did not show 
treatment for or complaint of a left shoulder problem.  

5.  The RO's March 2006 rating decision, with respect to the 
Veteran's service connection claim for left shoulder 
arthritis, is final.  

6.  Evidence received subsequent to the March 2006 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The December 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1996). 

2.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for a left thumb 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2009).  

3.  With respect to the Veteran's claim for service 
connection of left shoulder arthritis, the March 2006 rating 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

4.  New and material evidence has been presented, and the 
claim of entitlement to service connection for left shoulder 
arthritis is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

During the course of this appeal, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
claimant must also be notified of what constitutes both 
"new" and "material" evidence to reopen the previously 
denied claim.  The Court further held that, in the context of 
a claim to reopen, VA look at the bases for the denial in the 
prior decision and describe what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

In regard to the Veteran's claim for a left thumb disorder, 
the Board notes that the RO advised the Veteran of what the 
evidence must show to establish entitlement to the underlying 
claim of service connection for a left thumb disorder in the 
November 2005 notice letter.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of his claim.  
Although the November 2005 notice letter did not address the 
elements of effective date or degree of disability as 
required by Dingess, the notice defect was later remedied 
when notice of such elements was provided in the letter that 
accompanied the Veteran's copy of the March 2006 rating 
decision and the claim was subsequently readjudicated in 
August 2007.  See Mayfield, supra.

In particular regard to additional notice requirements 
relevant to the Veteran's request to reopen his previously 
disallowed claim for a left thumb disorder, the Board notes 
that the RO explained in the November 2005 notice letter that 
the Veteran's claim had been previously denied in December 
1997, he had been notified of that decision, and the decision 
had become final.  The RO explained that VA needed new and 
material evidence in order to reopen the claim.  The RO also 
appropriately defined new and material evidence as evidence 
submitted to VA for the first time that pertains to the 
reason the claim was previously denied and raises a 
reasonable possibility of substantiating the claim.  The RO 
explained that the Veteran's claim was previously denied 
because there was no permanent residual or chronic disability 
shown by service records.  While the reason provided by the 
RO was not wholly accurate, it sufficiently explained why the 
Veteran's claim was previously denied.  In consideration of 
the foregoing, the Board finds that the November 2005 notice 
letter is adequate and satisfies Kent, supra.  

In regard to the Veteran's claim involving left shoulder 
arthritis, the Board finds the claim to be reopened by way of 
the submission of new and material evidence for reasons 
explained in greater detail below and the reopened claim is 
being remanded for further evidentiary development.  In light 
of the foregoing, the Board finds that no discussion of 
whether VA fulfilled its duty to notify or assist with 
respect to the claim is needed at this time.   

The Veteran has been provided with a copy of the rating 
decisions and Statements of the Case above, in addition to 
Supplemental Statements of the Case (SSOCs) dated in August 
2008 and May 2009, which cumulatively included a discussion 
of the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed. 


In regard to VA's statutory duty to assist, the Board notes 
that service treatment records for both periods of active 
service are associated with the claims folder and have been 
reviewed.  Also, post-service treatment records adequately 
identified as relevant to the Veteran's claimed left thumb 
disorder have been obtained, to the extent possible, or have 
otherwise been submitted and are associated with the claims 
folder.  In this regard, the Board observes that post-service 
treatment records, which include records from the Ireland 
Army Community Hospital in Fort Knox, dated from November 
1998 to November 2007, are of record.  The record further 
includes statements from the Veteran and the Travel Board 
hearing transcript.  VA examination reports from 1997 to 2009 
are also in the claims folder.   

The Board further notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's left thumb claim during the course of this appeal.  
However, no medical examination or opinion is needed because 
the Veteran's claim involving his left thumb is not found to 
be reopened by way of the submission of new and material 
evidence, as will be explained below.  38 C.F.R. 
§ 3.159(c)(4).  

Neither the Veteran nor his representative has made the RO or 
the Board aware of any other evidence relevant to this appeal 
which needs to be obtained.  Indeed, the Veteran indicated in 
February 2009 correspondence that he had provided all 
evidence in support of his claim for his left thumb disorder.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim involving a left thumb disorder is based upon 
the same factual basis as his previous claim, which was 
denied in the December 1997 rating decision that became 
final.  His current claim involving left shoulder arthritis 
is similarly based upon the same factual basis as his 
previous claim, which was denied in the March 2006 decision, 
which became final with respect to that issue.  As such, it 
is appropriate for the Board to consider both of these claims 
as requests to reopen the previously denied claims.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board notes that in Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was 
determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 
7104 establishes a legal duty for the Board to consider the 
issue of new and material evidence regardless of the RO's 
determination as to that issue.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find. 

In the present case, the Veteran's requests to reopen his 
previously disallowed claims were filed in October 2005 (left 
thumb disorder) and September 2007 (left shoulder arthritis).  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision- 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009). 

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).


A.  Left Thumb Disorder

The Veteran initially filed a claim for dislocation of his 
left thumb in February 1997, and the RO denied the claim in 
the December 1997 rating decision.  The RO explained that, 
although there was treatment in service for a left thumb 
disorder, no permanent residual or chronic disability was 
shown by STRs or demonstrated by evidence following service.  
The Veteran received notification of the rating decision and 
his appellate rights in December 1997; however, he did not 
appeal the decision.  Thus, the December 1997 rating decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996). 

The pertinent evidence of record at the time of the December 
1997 rating decision included the Veteran's service treatment 
records for both periods of active service, which showed 
treatment for a "jammed" left thumb injured while playing 
football and noted to be a contusion in November 1976 and a 
dislocation injury and collateral ligament strain pertaining 
to the left thumb in September 1987.  The evidence before VA 
at the time of the December 1997 rating decision also 
included the July 1997 VA examination report, which revealed 
that the Veteran reported a history of left thumb dislocation 
injury that was asymptomatic at the time of the examination 
and a diagnosis of "history of dislocated injury of left 
thumb."  

The pertinent evidence received since the December 1997 
denial of the Veteran's claim consists of post-service 
treatment records dated from March 1997 to November 2007 to 
include related medical correspondence, the August 2009 Board 
hearing transcript, lay statements from the Veteran's wife 
and a fellow soldier dated in December 2005, VA examination 
reports from November 2005 to January 2009, and additional 
written statements submitted by the Veteran and his 
representative.    

After careful review of the evidence received since the 
December 1997 rating decision, the Board finds that it does 
not qualify as new and material evidence and is, therefore, 
insufficient to reopen the claim for reasons explained below.  


The post-service treatment records and related correspondence 
dated from November 1998 to November 2007 were not previously 
considered by the RO at the time of the December 1997 rating 
decision and, consequently, constitute "new" evidence.  
However, the records are not also "material" because they 
do not show that the Veteran currently suffers from a left 
thumb disorder or otherwise currently has any current 
residuals associated with his documented in-service left 
thumb injuries.  In reviewing the records, the Board 
particularly notes that a February 2004 radiological report 
includes an impression of normal hands.  More recently, a 
November 2007 treatment record submitted by the Veteran 
reveals that the examiner noted that the Veteran's hands 
appeared strong and fit and X-rays of the hands were 
negative.  The November 2007 examiner did not diagnose a left 
thumb disorder.  Thus, as the treatment records do not show 
that the Veteran currently has a left thumb disorder, the 
evidence is not "material" because it does not relate to a 
previously unestablished fact necessary to substantiate the 
Veteran's claim for service connection of a left thumb 
disorder.     
In addition, the Board observes that the written statements 
of record and the Board hearing transcript were not before VA 
at the time of the December 1997 rating decision and are 
considered "new" evidence.  However, none of this evidence 
is also considered material, as it does not establish that 
the Veteran has a current left thumb disorder.  In reviewing 
the Veteran's statements, the Board particularly notes that 
he wrote in a January 2006 letter that he had recently 
discussed receiving cortisone shots for his thumb with his 
treating physician at the Fort Knox Ireland Army Community 
Hospital, and commented that his thumb had long since healed 
from the in-service injury but he now had limited mobility 
and strength in the thumb that made it difficult for him to 
open jars and containers. 

The Board further observes that the Veteran later wrote in a 
September 2007 statement that X-rays at the Ireland Army 
Community Hospital in Fort Knox showed normal findings but 
the results of a diagnostic study revealed a median nerve 
entrapment across the wrist on both hands, worse on the left.  
He noted that his left thumb gave him discomfort as a result 
of the median nerve entrapment and his left thumb pain had 
increased over the years due to the natural progress of the 
pre-existing condition or prior injury that caused the 
entrapment of the nerves resulting in pain and discomfort.  
The Veteran added that he did not have full range of motion 
with respect to his left thumb.  A review of the Board 
hearing transcript and the lay statements submitted by the 
Veteran's wife and the fellow soldier, R.T., reveals no 
relevant statement concerning the left thumb.    

Upon consideration of the above written statements, the Board 
notes that the Veteran, as a lay person, is competent to 
report the observable manifestations regarding his left 
thumb.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, he is not shown to have the requisite 
medical expertise to attribute the described symptomatology 
to a current left thumb disorder or, otherwise, to diagnose a 
left thumb disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  (Although the Veteran suffered a left thumb 
dislocation injury in service, he does not assert, and the 
evidence does not otherwise show, that he currently suffers 
from recurrent or chronic left thumb dislocation, which would 
be a condition capable of lay diagnosis.)  Indeed, the 
evidence suggests that the symptomatology described by the 
Veteran is attributable to clinically diagnosed disabilities 
separate and distinct from a left thumb disorder.  Because 
his statements attributing his left thumb symptomatology to a 
current left thumb disorder are not competent evidence of 
either a current diagnosis or medical causation, the Board 
finds that the statements do not relate to an unestablished 
fact necessary to substantiate the Veteran's claim and, 
therefore, are not material.  See Duran, supra.  
    
Furthermore, the VA examination reports dated from November 
2005 to January 2009 were not previously before VA at the 
time of the December 1997 rating decision and are considered 
"new" evidence.  However, the examination reports contain 
no clinical findings of a left thumb disorder.    

In summary, while the evidence associated with the claims 
folder since the December 1997 denial may be considered new 
because it was not before VA at the time of that decision, 
none of the newly submitted evidence is also material because 
it does not relate to a previously unestablished fact 
necessary to substantiate the Veteran's claim.  Accordingly, 
because the Board has determined that new and material 
evidence has not been presented, the Veteran's claim of 
entitlement to service connection for a left thumb disorder 
is not reopened.  


B.  Left Shoulder Arthritis

The Veteran initially filed a claim for left shoulder 
arthritis in October 2005, and the RO denied the claim in the 
March 2006 rating decision.  The RO concluded that the 
condition neither began in nor was caused by service, 
explaining that STRs did not show complaint or treatment for 
a left shoulder problem and the first diagnosis of left 
shoulder arthritis was in 1999.  The Veteran received 
notification of the rating decision and his appellate rights 
in March 2006, and he did not timely appeal the decision 
pertaining to his claim for left shoulder arthritis.  Thus, 
with respect to the Veteran's left shoulder claim, the March 
2006 rating decision is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005). 

The pertinent evidence of record at the time of the March 
2006 rating decision included the Veteran's service treatment 
records for both periods of active service, the July 1997 VA 
medical examination report, post-service treatment records 
dated from March 1997 to December 2005, the November 2005 VA 
medical examination report, lay statements from the Veteran's 
wife and a fellow soldier dated in December 2005, and written 
statements by the Veteran.  

The evidence received since the March 2006 denial of the 
Veteran's claim consists of additional written statements by 
the Veteran and/or his representative, post-service treatment 
records and related correspondence dated from July 1997 to 
November 2007, VA examination reports from June 2007 to 
January 2009, and the August 2009 Travel Board hearing 
transcript.  

Upon review of the evidence received since March 2006, the 
Board finds that it does qualify as new and material evidence 
and is, therefore, sufficient to reopen the claim.  In this 
regard, the Board specifically notes that an orthopaedic 
surgeon, Dr. R.T., from the Ireland Army Hospital orthopaedic 
clinic provided a thorough summary of numerous relevant 
medical findings pertinent to the Veteran's medical history 
in a November 2007 treatment record.  The surgeon also noted 
diagnoses of bilateral shoulder and elbow pain with stiffness 
due to pain and acromioclavicular degenerative joint disease 
with impingement in both shoulders at that time.  The surgeon 
further considered the question of whether the Veteran's 
arthritis of the shoulders and elbow pain was related to his 
occupation in the military and wrote that the notes did not 
support such a conclusion making reference to the summary of 
the medical history as he had detailed in the treatment 
record.  However, he also stated that, on the other hand, it 
was reasonable that 20 years of labor and lots of sports 
would have contributed to the Veteran's shoulder degenerative 
joint disease and his elbow pain. 

Although the medical opinion provided by Dr. R.T. is 
ultimately inconclusive and does not provide a sufficient 
basis upon which to establish nexus as will be explained 
below, the Board, considering the doctrine of resolving 
reasonable doubt in favor of the Veteran, finds that the 
medical opinion is sufficient for the limited purpose of 
reopening the claim.  The medical opinion does relate to an 
unestablished fact necessary to substantiate the claim.  

In summary, the evidence associated with the claims folder 
since the December 1997 denial is both new and material 
because it was not before VA at the time of that decision and 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim.  Accordingly, because the 
Board has determined that new and material evidence has been 
presented, the Veteran's claim of entitlement to service 
connection for left shoulder arthritis is reopened.  However, 
as will be explained below, additional development is needed 
before the Board may proceed to adjudicate the merits of the 
claim.     

ORDER

As new and material evidence has not been presented, the 
Veteran's claim of entitlement to service connection for a 
left thumb disorder is not reopened, and the appeal is 
denied. 

New and material evidence has been presented, and the 
Veteran's claim of entitlement to service connection for left 
shoulder arthritis is reopened.  


REMAND

After review of the record, the Board finds that this case 
must be remanded for further evidentiary development before 
proceeding to adjudicate the claims involving right shoulder 
arthritis, right elbow epicondylitis, left elbow 
epicondylitis, and sleep apnea as well as the reopened claim 
of entitlement to left shoulder arthritis.  

In regard to claimed bilateral shoulder arthritis and 
bilateral elbow disorders, the Board notes that the Veteran 
contends that his current disabilities developed as a result 
of his performing strenuous labor while serving as a 
construction foreman during active military duty.  

Service records confirm that the Veteran served as a 
construction foreman.  Thus, it is likely that his in-service 
duties required strenuous physical labor.  The STRs further 
show treatment for right shoulder and elbow problems in 
service.  Specifically, a July 1982 service health record 
entry notes that the Veteran complained of pain in his collar 
bone while performing an excessive number of push-ups and, on 
physical examination, the examiner noted that the Veteran's 
collar bones were slightly out of place with redness and 
swelling.  The examiner referred the Veteran to a physician's 
assistant (PA) for further treatment.  After examination of 
the Veteran, the PA diagnosed the Veteran with right 
sternoclavicular joint inflammation.  No other shoulder 
problems are documented in the service records.  In May 1986, 
the Veteran was treated for "recurrent 'softball' elbow - 
medial epicondylitis, [right]" and reported at that time 
that he had experienced this problem for the last three 
seasons.  The provisional diagnosis was right tennis elbow.   

Post-service medical evidence shows that the Veteran was 
first diagnosed with early degenerative joint disease of the 
acromioclavicular joint with respect to the left shoulder in 
November 1998 and an assessment of bilateral 
acromioclavicular joint degenerative joint disease was noted 
in June 1999.  The first clinical documentation of an elbow 
disorder is shown in approximately 2005.  He is further shown 
to be currently diagnosed with degenerative joint disease and 
osteoarthritis of the bilateral shoulders and lateral 
epicondylitis of both elbows.  

Moreover, the Board again notes that an orthopaedic surgeon 
at the Ireland Army Hospital orthopaedic clinic wrote in a 
November 2007 treatment record that, while the notes did not 
support that arthritis of the shoulders and bilateral elbow 
pain was related to service, it was reasonable that 20 years 
of labor (and sports) in the military contributed to the 
Veteran's shoulder degenerative joint disease and elbow pain.  
However, medical opinions that are speculative, general, or 
inconclusive in nature do not provide a sufficient basis upon 
which to support a claim.  38 C.F.R. § 3.102; see also Warren 
v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed 
in terms such as "could have been" is not probative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship).  
The orthopaedic surgeon provided contradictory statements in 
his opinion.  Consequently, the opinion is inconclusive and 
is afforded no probative value.  

Nonetheless, under the Veterans Claims Assistance Act of 2000 
(VCAA), VA is obligated to provide an examination and/or 
opinion where the record contains competent evidence that the 
claimant has a current disability, the record indicates that 
a disability or signs of symptoms of disability might be 
associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The evidence of record shows that the Veteran performed 
strenuous labor, was treated for right shoulder and elbow 
problems in service, and has a current bilateral shoulder and 
elbow disability.  However, the November 2007 medical opinion 
is inadequate, and the Veteran has not been afforded with a 
medical examination or medical nexus opinion with respect to 
his shoulder claims.  For these reasons, the Board concludes 
that there is not sufficient medical evidence in this case to 
decide the claim and a remand for a medical examination and 
medical opinion with respect to these claims is warranted.  
38 C.F.R. § 3.159(c)(4).  

In regard to the Veteran's claimed obstructive sleep apnea, 
he contends that his sleep apnea began in service but was 
undiagnosed until 2005.  He asserts that his cold-like 
symptoms, headache, snoring, and sinus problems were all 
manifestations of his sleep apnea.  Service records are 
absent of any references to sleep apnea or snoring, however, 
the records do document treatment at various times for cold-
like symptoms, headache, and sinus problems.  The Veteran has 
also submitted written lay statements from his wife and a 
fellow soldier relating that they observed that the Veteran 
snored heavily in service.  See December 2005 statements by 
R.T. and C.O.-J.  Both R.T. and the Veteran's wife are 
competent to report what they observed, and there is no 
indication in the record they are not credible.  However, 
neither is shown to have the requisite medical expertise to 
diagnose sleep apnea or render a competent medical opinion 
regarding its cause.  See Espiritu, supra. 

Further, the Veteran's treating physician, Dr. E.B.G., 
submitted a letter dated in September 2006 wherein she stated 
that she had told the Veteran, after he asked whether his 
obstructive sleep apnea could have remained undiagnosed for 
years, that it was "possible."  However, the medical 
opinion, while competent, is too speculative in nature to 
establish a nexus relationship between sleep apnea and 
service.  Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that in-service events 
"could" have precipitated the initial development of his 
disability found too speculative).  Moreover, no medical 
examination or medical nexus opinion has been afforded the 
Veteran in connection with his claim.  Thus, in light of the 
foregoing, the Board concludes that there is not sufficient 
medical evidence in this case to decide the claim and a 
remand for a medical examination and medical opinion with 
respect to this claim is also warranted.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate 
medical examination for his claimed right and 
left shoulder disorders.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any right 
shoulder disorder which has been 
demonstrated by the Veteran since filing 
his service connection claim in October 
2005, and any left shoulder disorder that 
has been demonstrated by the Veteran since 
filing his request to reopen a previously 
disallowed claim in September 2007.  

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current left and right shoulder 
disability is related to active military 
service, to include any symptomatology 
shown therein; or whether such a 
relationship to service is unlikely (i.e., 
a probability of less than 50 percent.)

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  

2.  Schedule the Veteran for appropriate 
medical examination for his claimed right and 
left elbow disorders.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any right 
and left elbow disorder which has been 
demonstrated by the Veteran since filing 
his service connection claim in October 
2005.  

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current left and right elbow 
disability is related to active military 
service, to include any symptomatology 
shown therein; or whether such a 
relationship to service is unlikely (i.e., 
a probability of less than 50 percent.).  

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  

3.  Schedule the Veteran for appropriate 
medical examination for his claimed 
obstructive sleep apnea.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail. 

a.  The examiner should identify any sleep 
apnea which has been demonstrated by the 
Veteran since filing his service connection 
claim in October 2005.  

b.  The examiner must state whether it is 
at least as likely as not (i.e., at least a 
50 percent degree of probability) that any 
identified current obstructive sleep apnea 
is related to active military service, to 
include any symptomatology shown therein; 
or whether such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent.)

c.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.  

4.  After the above notification and 
development has been accomplished to the 
extent possible, the Veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and given 
an appropriate period of time for response.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.


The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


